DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/21, 8/10/21, 10/25/21, and 4/6/22 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 2/1/21.  Claims 1-18 and 23-24 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-12, 14, and 23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2020/0145843).
Regarding claim 1, Yang teaches a cell measurement method, comprising:
sending, when a cell measurement result satisfies a reporting condition (trigger condition), a measurement report to a source base station (base station), wherein, the measurement report comprises first core network type information (CN type) of n respective neighbor cells for user equipment (UE) (terminal device), and n is a positive integer (terminal device reports measurement report when a trigger condition of the measurement report is met, wherein the measurement report comprises CN type information of the neighboring cell(s)) [par 111, 113, 119];
wherein the first core network type information indicates at least one of:
a type of a core network (CN type) accessed by a base station to which a respective neighbor cell belongs (CN type of the neighboring cell is the type of core network the neighboring cell belongs) [par 119], or
an identifier of a network slice (available network slice/supports a specific service) supported by a base station to which a respective neighbor cell belongs (measurement report may also include whether the neighboring cell has an available network slice and/or supports a specific service) [par 119].
	Regarding claim 2, Yang teaches the method of claim 1, wherein the method further comprises:
receiving, from the source base station, measurement configuration information (information for reporting the measurement report) which instructs the UE to report the first core network type information (CN type) of the n respective neighbor cells to the source base station in the measurement report (base station configures terminal device to report the CN type of the neighboring cell) [par 113, 118-119];
sending, when the cell measurement result satisfies the reporting condition, the measurement report to the source base station comprises:
when the cell measurement result satisfies the reporting condition, sending the measurement report to the source base station according to the instruction of the measurement configuration information (terminal device sends measurement report to base station according to configuration) [par 111, 113].
Regarding claim 3, Yang teaches the method of claim 1, wherein, sending, when the cell measurement result satisfies a reporting condition, the measurement report to the source base station comprises:
when the cell measurement result satisfies the reporting condition and uplink resources allocated to the UE by the source base station are not fully occupied by other data than the first core network type information in the measurement report, sending the measurement report including the first core network type information to the source base station (terminal device sends measurement report to base station using uplink resources) [par 111].
Regarding claim 5, Yang teaches the method of claim 1, wherein the n neighbor cells comprise a first neighbor cell, and a frequency of the first neighbor cell is a frequency (cell type) that the source base station instructs the UE to measure (base station may configure terminal device to measure neighbor cell of a particular cell type) [par 113, 95]; or,
the n neighbor cells comprise a second neighbor cell, and a frequency of the second neighbor cell is not a frequency that the source base station instructs the UE to measure (base station may configure the terminal device to measure whether the neighboring cell is a licensed frequency band).
Claims 10, 23, and 24 recite similar subject matter as claim 1 and is therefore rejected on the same basis.
Claim 11 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 5 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-9, 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0145843) in view of Kim et al. (US 2019/0268819).
Regarding claim 4, Yang teaches the method further comprises:
receiving system information (SIB block) broadcasted by a base station to which each of the n respective neighbor cells belongs (terminal device may measure a specific SIB of the neighboring cell) [par 119];
sending, when the cell measurement result satisfies the reporting condition, the measurement report to the source base station comprises:
sending the measurement report including the first core network type information (CN type) to the source base station when the cell measurement result satisfies the reporting condition (terminal device sends measurement report including CN type to base station when trigger condition is met) [par 111, 113, 118-119].
Yang does not explicitly teach wherein system information broadcasted by a base station to which a target neighbor cell belongs comprises at least one of: a type of a core network accessed by the base station to which the target neighbor cell belongs, or an identifier of a network slice supported by the base station to which the target neighbor cell belongs, and the target neighbor cell is any one of the n respective neighbor cells; and obtaining first core network type information of each of the n respective neighbor cells according to the system information broadcasted by the base station to which each of the n neighbor cell belongs.  In an analogous prior art reference, Kim teaches system information broadcasted by a base station to which a target neighbor cell (corresponding cell) belongs comprises a type of a core network accessed by the base station (CN type) to which the target neighbor cell belongs; and obtaining first core network type information of each of the n respective neighbor cells according to the system information broadcasted by the base station to which each of the n neighbor cell belongs (UE reads system information of cells and identifies a CN type for which the correspond cell is connected) [ par 372].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to allow obtaining first core network type information of each of the n respective neighbor cells according to the system information broadcasted by the base station to which each of the n neighbor cell belong, as taught by Kim, in order to obtain the core network type information from system information.
Regarding claim 6, Yang wherein when the first core network type information indicates the type of the core network (CN type) accessed by the base station to which the respective neighbor cell belongs [par 113, 119], but does not explicitly teach the method further comprises: receiving handover signaling from the source base station; initiating random access to a target base station according to an instruction of the handover signaling; wherein the target base station is determined by the source base station from the base stations to which the n respective neighbor cells belong according to the first core network type information, and a type of a core network accessed by the target base station is the same as a type of a core network to be accessed by the UE.
In an analogous prior art reference, Kim teaches receiving handover signaling (HO command) from the source base station (source eNB) (UE receives HO command from source eNB) [par 378]; initiating random access to a target base station according to an instruction of the handover signaling (UE attempts random access to the target cell instructed by the source eNB) [par 380]; wherein the target base station is determined by the source base station from the base stations to which the n respective neighbor cells belong according to the first core network type information (source eNB determines target eNB according to CN type in measurement report) [par 372-374], and a type of a core network accessed by the target base station is the same as a type of a core network to be accessed by the UE (CN type may be CN type preferred by the UE) [par 374].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang to allow receiving handover signaling from the source base station; initiating random access to a target base station according to an instruction of the handover signaling; wherein the target base station is determined by the source base station from the base stations to which the n respective neighbor cells belong according to the first core network type information, and a type of a core network accessed by the target base station is the same as a type of a core network to be accessed by the UE, as taught by Kim, in order to perform handover of the UE according to core network type when required.
Regarding claim 7, Yang and Kim in combination teaches wherein when the first core network type information indicates the identifier of the network slice (available network slice/supports a specific service) supported by the base station to which the respective neighbor cell belongs [Yang; par 119], the method further comprises: receiving handover signaling from the source base station (UE receives HO command from source eNB) [Kim; par 378]; initiating random access to the target base station according to an instruction of the handover signaling (UE attempts random access to the target cell instructed by the source eNB) [Kim; par 380]; wherein the target base station is determined by the source base station from the base stations to which the n respective neighbor cells belong according to the first core network type information (source eNB determines target eNB according to CN type in measurement report) [Kim; par 372-374], and the identifier of the network slice supported by the target base station is the same as an identifier of a network slice to be accessed by the UE (system information may include CN type of slice type and a PLMN or cell may be selected based on slice type) [par 343].
Regarding claim 8, Yang teaches the method of claim 6, wherein the method further comprises: sending second core network type information to the source base station, wherein the second core network type information indicates the type of the core network to be accessed by the UE, and wherein the second core network type information is used for the source base station to determine the target base station from base stations to which the n respective neighbor cells belong, according to the second core network type information and the first core network type information (terminal device may send CN type of a second neighboring cell/base station B/CGI2) [par 98, 181].
Regarding claim 9, Yang teaches the method of claim 7, wherein the method further comprises: sending third core network type information to the source base station, wherein the third core network type information indicates the identifier of the network slice to be accessed by the UE, and wherein the third core network type information is used for the source base station to determine the target base station from the base stations to which the n respective neighbor cells belong, according to the third core network type information and the first core network type information (the invention of Yang is not limited to the number of base stations the terminal device is configured to measure thus a third base station is within the scope of the invention).
Claim 13 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 16 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Regarding claim 17, Kim teaches wherein the determining the target base station from the base stations to which the n respective neighbor cells belong according to the first core network type information comprises:
obtaining a type of a core network accessed by the source base station (accessed cell) (UE may perform measurement on accessed or “source” cell) [par 372];
determining the type of the core network accessed by the source base station as the type of the core network to be accessed by the UE (measurement report may include CN type) [par 372-373];
determining, according to the first core network type information and the type of the core network to be accessed by the UE, the target base station from the base stations to which the n respective neighbor cells belong (source eNB determines target eNB from measurement report including CN type) [par 374].
Claim 18 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647